Exhibit 10.33.2




AMENDMENT NO. 3

TO

SPECIAL SEVERANCE PROGRAM FOR OFFICERS OF

NORTHEAST UTILITIES SYSTEM COMPANIES







The Special Severance Program for Officers of Northeast Utilities System
Companies (the “Plan”), is hereby amended, effective September 12, 2006, as
follows:




Article VIII, Subsection (a) of the Plan is amended to read in its entirety as
follows:




“(a)

Amendment or Termination.  Prior to the occurrence of a Change of Control, the
Board or the Compensation Committee of the Board may amend or discontinue this
Program at any time upon providing prior written notice to each Participant
specifying the changes to be made.  Any amendment will not be effective until at
least two years following such notice, except in the case of an amendment that
does not materially impact the timing or amount of benefit provided or is
required under statute, regulation, other law, or rule of a governing or
administrative body having the effect of a statute or regulation.  Upon and
following a Change of Control, this Program may not be amended or terminated in
any way that would eliminate or reduce the payments and benefits owing to
Participants under the Program.”



